COURT OF APPEALS OF VIRGINIA


              Present: Judges Kelsey, Beales and Senior Judge Clements
UNPUBLISHED



              FLUOR DANIEL SERVICES CORPORATION
               AND AMERICAN CASUALTY COMPANY OF
               READING, PENNSYLVANIA
                                                                                MEMORANDUM OPINION*
              v.     Record No. 1975-13-3                                           PER CURIAM
                                                                                  FEBRUARY 18, 2014
              ARCHIE SHORT


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Mark A. Stallings, on brief), for appellants.

                               (Amber H. Russo; HammondTownsend, PLC, on brief), for
                               appellee.


                     Fluor Daniel Services Corporation and American Casualty Company of Reading,

              Pennsylvania (hereinafter “employer”) appeal a decision of the Workers’ Compensation

              Commission (hereinafter “commission”) finding that Archie Short (hereinafter “claimant”)

              suffered compensable injuries to his low back and bilateral hips by aggravating his pre-existing

              avascular necrosis, thereby entitling him to temporary total disability benefits from August 10,

              2011 through November 28, 2011.

                     Employer argues the evidence was insufficient to prove a causal connection between the

              April 5, 2010 accident and claimant’s avascular necrosis or to prove the medical treatment for his

              hips was related to the April 5, 2010 accident. It also contends the commission applied the

              wrong legal standard in determining whether there was a causal connection between the April 5,




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
2010 accident and the pre-existing condition.1 We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Short v. Fluor Daniel Servs. Corp.,

JCN VA02000003943 (Sept. 13, 2013). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




       1
        Because employer did not object to the legal standard applied by the commission, it has
waived this argument on appeal. See Rule 5A:18.
                                         -2-